Case 8:19-cv-01732-VMC-SPF Document 1 Filed 07/17/19 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                           CASE NO.:
TAYLOR THOMAS,

       Plaintiff,

v.

CAUFFIELD AND ASSOCIATES, LLC.,
A Florida Limited Liability Company,

      Defendant.
________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, TAYLOR THOMAS (“Plaintiff”), by and through undersigned counsel, files

this Complaint against Defendant, CAUFFIELD AND ASSOCIATES, LLC. A Florida Limited

Liability Company (hereinafter referred to as “Defendant” or “CA”), for violations of the Fair

Labor Standards Act, as amended, 29 U.S.C. § 216(b) (hereinafter as “FLSA”).

                               JURISDICTION AND VENUE

       1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief, and reasonable attorney’s fees and costs.

       2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

§216(b).

       3.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

       4.      Venue is proper as Plaintiff worked for Defendant in Sarasota County, Florida,
Case 8:19-cv-01732-VMC-SPF Document 1 Filed 07/17/19 Page 2 of 6 PageID 2



and the actions giving rise to these claims arose in Sarasota County, Florida.

                                           PARTIES

       5.      At all times material hereto, Defendant was, and continues to be, a business

operating in Sarasota County, Florida, at which Plaintiff worked.

       6.      At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of §6 and §7 of the FLSA.

       7.      At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FLSA.

       8.      At all times material hereto, Defendant was, and continues to be, an “employer”

within the meaning of the FLSA.

       9.      At all times material hereto, Defendant was, and continues to be, “an enterprise

engaged in commerce,” within the meaning of the FLSA.

       10.     Based upon information and belief, the annual gross revenue of Defendant was

in excess of $500,000.00 per annum, or the prorated amount for same during the time Defendant

has been open for business, during the relevant time periods.

       11.     At all times relevant hereto, Defendant provided targeted case management

services to the general public.

       12.     At all times relevant hereto, Defendant had more than two employees.

       13.     At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce.

       14.     At all times material hereto, the work performed by the Plaintiff was directly

essential to the business performed by Defendant(s).
Case 8:19-cv-01732-VMC-SPF Document 1 Filed 07/17/19 Page 3 of 6 PageID 3



                                   STATEMENT OF FACTS

       15.     Plaintiff works as a non-exempt and hourly paid “Case Manager” for Defendant

since September 2014.

       16.     At all time relevant, Plaintiff earned $17.50 per hour.

       17.     At various Plaintiff regularly worked forty (40) per week “on the clock,” for

Defendant.

       18.     Plaintiff worked at least eight (8) or more hours per week “off the clock,” of

which Defendant was aware, for which she was not paid at the overtime rate of time and one

half her regular rate of pay.

       19.     Plaintiff should have been compensated at the rate of one and one-half times

Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

as required by the FLSA throughout her employment.

       20.     Defendant violated Title 29 U.S.C. §207 in that:

                a.     Plaintiff worked in excess of forty (40) hours in one or more workweeks

                       for her period of employment with Defendant;

               b.      No payments or provisions for payment have been made by Defendant to

                       properly compensate Plaintiff at the statutory rate of one and one-half

                       times Plaintiff’s regular rate for ALL hours worked in excess of forty (40)

                       hours per work week, as provided by the FLSA; and

               c.      Defendant failed to maintain proper time records as mandated by the

                       FLSA.

       21.     Plaintiff estimates her FLSA damages to be as follows: Taking an average of ten

(10) overtime (“OT”) hours per week, Plaintiff is owed 10 OT hours X $26.25 per hour ($17.50
Case 8:19-cv-01732-VMC-SPF Document 1 Filed 07/17/19 Page 4 of 6 PageID 4



X 1.5) per overtime hour totaling $262.50 per week. Plaintiff’s estimates she worked

approximately 90 weeks for which she was not properly paid overtime during operative FLSA

statute of limitations. As such, Plaintiff is owed a total of $262.50 X 90 = $23,625.00 in

unliquidated overtime damages, and $47,250.00, in liquidated damages plus attorneys’ fees and

costs.

         22.    Prior to the filing of this lawsuit, Defendant did not consult with an attorney to

evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

recovering payment for all overtime worked under the FLSA.

         23.    Prior to the filing of this lawsuit, Defendant did not consult with the DOL to

evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

recovering payment for all overtime worked under the FLSA.

         24.    Prior to the filing of this lawsuit, Defendant did not consult with an accountant

to evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

recovering payment for all overtime worked under the FLSA.

         25.    Based on the allegations in Paragraphs 22-24, above, Plaintiff is entitled to

liquidated damages as Defendant has no objective or subjective good faith belief that its pay

practices were in compliance with the FLSA.

         26.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                      COUNT I
               VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

         27.    Plaintiff re-alleges and reavers paragraphs 1 through 26 of the Complaint, as if

fully set forth herein.

         28.    During her employment, Plaintiff worked in excess of the forty (40) hours per
Case 8:19-cv-01732-VMC-SPF Document 1 Filed 07/17/19 Page 5 of 6 PageID 5



week for which Plaintiff was not compensated at the statutory rate of one and one-half times

Plaintiff’s regular rate of pay for all hours worked.

       29.     Plaintiff was entitled to be paid at the statutory rate of one and one-half times

Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

       30.     Defendant failed to pay Plaintiff time and one half for all hours worked in excess

of forty (40) per week in violation of the FLSA.

       31.     Defendant’s actions were willful and/or showed reckless disregard for the

provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate

of one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty

(40) hours per week when it knew, or should have known, such was, and is due.

       32.     Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered,

and continues to suffer, damages and lost compensation for time worked over forty (40) hours

per week, plus liquidated damages.

       33.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant

to 29 U.S.C. §216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

against Defendant(s):

               a.       Declaring, pursuant to the FLSA, that the acts and practices complained

                        of herein are in violation of the maximum hour provisions of the FLSA;

               b.       Awarding Plaintiff overtime compensation in the amount due to her for

                        Plaintiff’s time worked in excess of forty (40) hours per work week;

               c.       Awarding Plaintiff liquidated damages in an amount equal to the overtime

                        award;
Case 8:19-cv-01732-VMC-SPF Document 1 Filed 07/17/19 Page 6 of 6 PageID 6



            d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                    the litigation pursuant to 29 U.S.C. §216(b);

            e.      Awarding Plaintiff pre-judgment interest; and

            f.      Ordering any other further relief, the Court deems just and proper.

                                     JURY DEMAND

     Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

            Dated this 17th day of July 2019.

                                                    /s/ NOAH E. STORCH
                                                    Noah E. Storch, Esquire
                                                    Florida Bar No. 0085476
                                                    Richard D. Guadagnolo
                                                    Florida Bar No. 0109104
                                                    Email: noah@floridaovertimelawyer.com
                                                            rich@floridaovertimelawyer.com
                                                    RICHARD CELLER LEGAL, P.A.
                                                    10368 West State Road 84, Suite 103
                                                    Davie, Florida 33324
                                                    Telephone: (866) 344-9243
                                                    Facsimile: (954) 337-2771

                                                    Attorneys for Plaintiff
